Citation Nr: 0510547	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  

3.  Entitlement to service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals  
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In March 1999 the RO denied the veteran's claim 
for service connection for prostatitis.  The veteran filed a 
timely notice of disagreement in May 1999 and a timely 
substantive appeal in November 1999.  

In an April 2003 rating decision the RO denied the veteran's 
claim for an increased rating for posttraumatic stress 
disorder (PTSD) and for a total disability rating based on 
individual unemployability (TDIU rating).  The veteran flied 
a notice of disagreement in May 2003 and the RO issued a 
statement of the case in January 2004.  The veteran's VA Form 
9 was received in January 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regarding the issue of an increased rating for PTSD the 
report of the April 2003 VA examination indicated that the 
veteran received mental health counseling at the Tuscaloosa 
VAMC in May 2002 and August 2002.  The veteran also reported 
that his most recent psychiatric admission was nine months 
ago.  These records are not in the claims file.  VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to medical and other records from VA 
medical facilities.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2) 
(2004).  In addition, the April 2003 VA examiner indicated 
that no claims file was provided for review and that the 
electronic records he reviewed might be incomplete.  An 
examination should include a review of "the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  See Green v. 
Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.

Regarding the issue of entitlement to TDIU an October 2000 VA 
vocational rehabilitation report is in the claims file but 
the VA vocational rehabilitation file has not been associated 
with the claims file.  38 C.F.R. § 3.159(c)(2) (2004).  

Regarding the issue of service connection for prostatitis in 
November 1998 the veteran made a claim for service connection 
for prostatitis.  The RO denied the veteran's claim in a 
March 1999 rating decision.  The veteran filed a timely 
notice of disagreement in May 1999 and the statement of the 
case (SOC) was issued in May 1999.  The veteran's substantive 
appeal was received in November 1999.  In December 1999 the 
RO incorrectly sent the veteran a letter informing him of the 
need to complete a VA From 9 setting forth his substantive 
appeal in response to the May 1999 SOC in order for the claim 
to be sent to the Board for appellate review.  This letter 
was incorrect because the veteran's November 1999 written 
statement contained enough necessary information to 
constitute a substantive appeal.  The veteran's November 1999 
written statement set out specific arguments relating to 
errors of fact or law made by the RO in denying his claim for 
service connection for prostatitis.  A substantive appeal 
consists of a properly completed VA Form 9, "Appeal to Board 
of Veterans' Appeals,'' or correspondence containing the 
necessary information.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.202 (2004).  
As the veteran's November 1999 written statement set forth 
the necessary information, a VA Form 9 was not required.  The 
appeal for service connection for prostatitis is pending.
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law, and its implementing regulation, both of which apply to 
the present appeal, essentially redefined VA's duties to 
notify and assist claimants, requiring that VA notify 
claimants and their representatives, if any, of any 
information and evidence needed to substantiate and complete 
their claims, of the division of responsibility between 
claimants and VA to secure that evidence, and of the need for 
claimants to submit any additional evidence in their 
possession that is pertinent to the matters on appeal.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b), (c).  

The United States Court of Appeals for Veterans Claims has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The RO has not sent the veteran a VCAA letter on 
the issue of service connection for prostatitis.  The Board 
will remand this claim to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to- assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the AMC, in Washington, DC, 
for the following development:

1.  Obtain the veteran's VA mental health 
counseling records from the Tuscaloosa 
VAMC, dated from May 2002 to the present.  
Obtain the veteran's VA psychiatric 
admission records from January 2002 to 
the present.  

2.  Obtain the veteran's VA vocational 
rehabilitation file.  

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for VA psychiatric examination.  Provide 
the claims files to the examiner for 
review.   The psychiatric examiner should 
conduct any and all testing necessary to 
obtain medical information concerning the 
current severity of the veteran's 
service-connected PTSD.  The examiner 
should make an assessment on the effect 
of the veteran's PTSD on his ability to 
work.  Conditions that are not service-
connected, however, should not be 
considered in making this determination, 
and nether should the veteran's age.  
Rationales should be given for the 
examiner's opinion.  

4.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim of service 
connection for prostatitis.  The notice 
must be specific to the claim for service 
connection for prostatitis.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

5.  Obtain all of the veteran's VA 
medical records concerning treatment for 
prostatitis.  

6.  Contact the veteran and request that 
he provide the names and addresses of any 
health care providers from whom he has 
received treatment for prostatitis and, 
if possible, specify the appropriate 
dates of treatment.  Then, after any 
necessary authorization is obtained from 
the veteran, obtain copies of all 
treatment records for the veteran from 
the health care providers identified and 
associate them with the claims file.  

7.  Then, the veteran should be afforded 
a VA examination to determine the 
existence and etiology of any 
prostatitis.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
offer an opinion as to whether the 
veteran currently has prostatitis.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the prostatitis 
existed during the veteran's active 
service or is otherwise related thereto.  
A complete rationale should be given for 
opinions and conclusions expressed. 

8.  Readjudicate the claims for service 
connection for prostatitis, an increased 
rating for PTSD and  entitlement to TDIU.  
If any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

